UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1981


KAREN K. JONES,

                     Plaintiff - Appellant,

              v.

TRUSTEES OF ISOTHERMAL COMMUNITY COLLEGE; WALTER DALTON;
KIMBERLY GOLD; STEPHEN MATHENY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:18-cv-00367-MR-WCM)


Submitted: March 8, 2021                                          Decided: April 19, 2021


Before AGEE and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karen K. Jones, Appellant Pro Se. Matthew J. Gilley, Brian Novak McCracken, FORD &
HARRISON LLP, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karen K. Jones appeals the district court’s order enforcing the parties’

Memorandum of Settlement and denying Jones’ “Motion for Relief from Judgment.” We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Jones v. Trs. of Isothermal Cmty. Coll., No. 1:18-

cv-00367-MR-WCM, 2020 WL 3511599 (W.D.N.C. June 29, 2020); Jones v. Trs. of

Isothermal Cmty. Coll., No. 1:18-cv-00367-MR-WCM, 2020 WL 5412992 (W.D.N.C.

Sept. 9, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2